1    ROBERT W. FERGUSON
     Attorney General
2
     RENE D. TOMISSER, WSBA #17509
3    Senior Counsel
     JEFFREY T. SPRUNG, WSBA #23607
4    ZACHARY P. JONES, WSBA #44557
     JOSHUA WEISSMAN, WSBA #42648
5    PAUL M. CRISALLI, WSBA #40681
     NATHAN K. BAYS, WSBA #43025
6    BRYAN M.S. OVENS, WSBA #32901
     Assistant Attorneys General
7    8127 W. Klamath Court, Suite A
     Kennewick, WA 99336
8    (509) 734-7285

9                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WASHINGTON
10                         AT RICHLAND

11   STATE OF WASHINGTON, et al.,         NO. 4:19-cv-05210-RMP

12               Plaintiffs,              DECLARATION OF M. NORMAN
                                          OLIVER IN SUPPORT OF
13     v.                                 PLAINTIFF STATES’ MOTION
                                          FOR § 705 STAY PENDING
14   UNITED STATES DEPARTMENT             JUDICIAL REVIEW OR FOR
     OF HOMELAND SECURITY, a              PRELIMINARY INJUNCTION
15   federal agency, et al.
                                          NOTED FOR: October 3, 2019
16               Defendants.              With Oral Argument at 10:00 a.m.

17

18
19

20

21

22


                                                      ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF M. NORMAN         i                   8127 W. Klamath Court, Suite A
     OLIVER                                                   Kennewick, WA 99336
                                                                 (509) 734-7285
     NO. 4:19-cv-05210-RMP
1                          DECLARATION OF SERVICE

2          I hereby declare that on this day I caused the foregoing document to be

3    electronically filed with the Clerk of the Court using the Court’s CM/ECF System

4    which will serve a copy of this document upon all counsel of record.

5          DATED this 6th day of September, 2019, at Tumwater, Washington.

6
                                  /s/ Sara M. Cearley
7                                 SARA M. CEARLEY
                                  Paralegal
8

9
10

11

12
13

14

15

16

17

18
19

20

21

22


                                                            ATTORNEY GENERAL OF WASHINGTON
     DECLARATION OF M. NORMAN                 12                8127 W. Klamath Court, Suite A
     OLIVER                                                         Kennewick, WA 99336
                                                                       (509) 734-7285
     NO. 4:19-cv-05210-RMP
